MANN, Judge.
This case, like Port Carlos Trailer Park, Inc. v. Warren Brothers Co., Fla.App.1970, 240 So.2d 165, involves an effort to terminate an improvidently brought action to impress an equitable lien. Here the motion was for judgment on the pleadings, in Port Carlos, to dismiss. In both it is obvious that the same cause should continue, after appropriate amendment of pleadings, as an action for damages. For the reasons therein stated, without determining issues more appropriate to appeal after final judgment, the order from which this interlocutory appeal is taken is
Affirmed.
PIERCE, C. J., and HOBSON, J., concur.